Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  On line 7, the word “sine” seems to be a misspelling of “sign”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0103918).
For claim 1, Wang discloses an image decoding method performed by a decoding apparatus (Fig 2), comprising: 
	receiving residual information for a current block ([0024] decoding a block); 
	parsing an one sign flag for a current sub-block of the current block ([0024] decoding a same-sign flag that indicates whether the non-zero coefficients in the block all have the same sign), 
	wherein the one sign flag informs whether signs of all non-zero residual coefficients of the current sub-block are the same ([0024]  same-sign flag that indicates whether the non-zero coefficients in the block all have the same sign); 
	deriving the non-zero residual coefficients based on sign information for the non-zero residual coefficients when a value of the one sine flag is 1 ([0024] If the non-zero coefficients all have a common sign, then decoding a syntax element that indicates whether the common sign is positive or negative,); 
	deriving residual samples based on the non-zero residual coefficients ([0024]  reconstructing the signed values of the non-zero coefficients based on the syntax element;); and 
	reconstructing a current picture based on the residual samples ([0024]  reconstructing the signed value of each non-zero coefficient based on its respective sign bit. [0002] samples form blocks which form images).

For claim 2, Wang discloses further comprising determining whether the one sign flag is parsed by comparing the number of the non-zero residual coefficients with a threshold value ([0071] a threshold may be used to determine whether the same-sign flag is signaled for a certain block of coefficients or not).

For claim 3, Wang discloses wherein, when the number of the non-zero residual coefficients is less than or equal to the threshold value, the one sign flag is not parsed ([0071]  if the number of non-zero coefficients in the block is greater than 1 but less than the threshold, the same-sign flag may be inferred to be 0), 
	when the number of the non-zero residual coefficients is greater than the threshold value, the one sign flag is parsed ([0071] a threshold may be used to determine whether the same-sign flag is signaled for a certain block of coefficients or not), and 
	when a value of the one sign flag is 1, the sign information that represents the signs of the non-zero residual coefficients is parsed ([0054] In this description, the syntax element is labelled a same-sign flag. If all coefficients have the same sign, then only one sign bit or sign flag needs to be sent for the block to indicate whether the signs of the non-zero coefficients are all positive or negative. The sign flag for signaling whether the common sign is positive or negative may be a separate syntax element from the normal sign bits ).

For claims 11-13, Wang discloses the claimed limitations as discussed for corresponding reciprocal decoding limitations in claims 1-3.

Allowable Subject Matter
Claims 4-10 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSUKUBA; Takeshi	US 20190104322 A1	IMAGE PROCESSING APPARATUS AND METHOD
Heo; Jin et al.	US 20180288409 A1	METHOD AND DEVICE FOR CODING RESIDUAL SIGNAL IN VIDEO CODING SYSTEM
Seregin; Vadim et al.	US 20180262763 A1	INTRA FILTERING FLAG IN VIDEO CODING
KIM; Seung-Hwan et al.	US 20170019678 A1	VIDEO COMPRESSION WITH COLOR SPACE SCALABILITY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485